Exhibit 10.1

AMENDMENT NO. 7

This AMENDMENT NO. 7 (“AMENDMENT”) is made as of November 8, 2006, by and among
DOVER MOTORSPORTS, INC., a Delaware corporation, DOVER INTERNATIONAL SPEEDWAY,
INC., a Delaware corporation, GATEWAY INTERNATIONAL MOTORSPORTS CORPORATION, an
Illinois corporation, GATEWAY INTERNATIONAL SERVICES CORPORATION, an Illinois
corporation, MEMPHIS INTERNATIONAL MOTORSPORTS CORPORATION, a Tennessee
corporation, M&N SERVICES CORP., a Tennessee corporation, and NASHVILLE SPEEDWAY
USA, INC., a Tennessee corporation (collectively, “BORROWERS”); MERCANTILE-SAFE
DEPOSIT AND TRUST COMPANY, a Maryland banking corporation as agent (“AGENT”);
MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY, a Maryland banking corporation in its
capacity as issuer of letters of credit (“ISSUING BANK”); and WILMINGTON TRUST
COMPANY, MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY, WILMINGTON SAVINGS FUND
SOCIETY, FSB and PNC BANK, DELAWARE (collectively, “LENDERS”).

RECITALS

The BORROWERS, the AGENT, the ISSUING BANK and the LENDERS are parties to that
certain Credit Agreement executed February 17, 2004 and effective as of
February 19, 2004, as previously amended (“CREDIT AGREEMENT”), pursuant to which
the LENDERS and the ISSUING BANK are providing to the BORROWERS certain credit
facilities (“CREDIT FACILITIES”).

The BORROWERS’ repayment obligations in connection with the CREDIT FACILITIES
are evidenced by: (a) the Amended and Restated Revolving Loan Promissory Note in
the stated principal amount of Thirty-One Million Four Hundred Twenty-Eight
Thousand Five Hundred Sixty-Eight Dollars ($31,428,568.00) from the BORROWERS to
the order of Mercantile-Safe Deposit and Trust Company effective as of
February 19, 2004 (“MERCANTILE NOTE”); (b) the Amended and Restated Revolving
Loan Promissory Note in the stated principal amount of Seventeen Million One
Hundred Forty-Two Thousand Eight Hundred Fifty-Six Dollars ($17,142,856.00) from
the BORROWERS to the order of Wilmington Trust Company effective as of
February 19, 2004 (“WILMINGTON TRUST NOTE”); (c) the Amended and Restated
Revolving Loan Promissory Note in the stated principal amount of Seventeen
Million One Hundred Forty-Two Thousand Eight Hundred Fifty-Six Dollars
($17,142,856.00) from the BORROWERS to the order of PNC Bank, Delaware effective
as of August 5, 2005 (“PNC NOTE”); and (d) the Amended and Restated Revolving
Loan Promissory Note in the stated principal amount of Fourteen Million Two
Hundred Eighty-Five Thousand Seven Hundred Twenty Dollars ($14,285,720.00) from
the BORROWERS to Wilmington Savings Fund Society, FSB effective as of August 5,
2005 (“WILMINGTON SAVINGS NOTE”).

As used herein the term “LOAN DOCUMENTS” means collectively the CREDIT
AGREEMENT, the MERCANTILE NOTE, the WILMINGTON TRUST NOTE, the PNC



--------------------------------------------------------------------------------

NOTE, the WILMINGTON SAVINGS NOTE and all other documents evidencing the
obligations in connection with the CREDIT FACILITIES.

The BORROWERS have requested that the AGENT, the LENDER and the ISSUING BANK
agree to an amendment of one of the financial covenants contained in the CREDIT
AGREEMENT.

The AGENT, the LENDERS and the ISSUING BANK are willing to consent to the
request of the BORROWERS subject to the terms and provisions of this AMENDMENT.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

Section 1. Recitals. The parties acknowledge the accuracy of the above recitals
and hereby incorporate the recitals into this AMENDMENT.

Section 2. Amendment to Credit Agreement. Effective as of September 30, 2006,
Section 5.18 of the CREDIT AGREEMENT is hereby amended by deleting its present
language in its entirety and substituting in lieu thereof the following:

Section 5.18. Tangible Net Worth. The BORROWERS shall maintain a CONSOLIDATED
TANGIBLE NET WORTH of not less than Sixty-Two Million Five Hundred Thousand
Dollars ($62,500,000.00) plus twenty-five percent (25%) of the aggregate
CONSOLIDATED NET INCOME of the BORROWERS from March 31, 2007 to the date of
determination.

Section 3. Other Terms. Except as specifically modified herein, all other terms
and provisions of the CREDIT AGREEMENT and all other documents evidencing or
otherwise documenting the terms and provisions of the credit facilities being
provided by the LENDERS and the ISSUING BANK to the BORROWERS remain in full
force and effect and are hereby ratified and confirmed.

Section 4. Choice of Law. The laws of the State of Maryland (excluding, however,
conflict of law principals) shall govern and be applied to determine all issues
relating to this AMENDMENT and the rights and obligations of the parties hereto,
including the validity, construction, interpretation and enforceability of this
AMENDMENT.

Section 5. Fee. In consideration for the agrreement of the LENDERS, the
BORROWERS shall pay to the AGENT, for the benefit of the LENDERS, on the date of
this AMENDMENT a fee in the amount of Thirty-Five Thousand Dollars ($35,000.00).
In addition the BORROWERS shall pay to the AGENT the costs and expenses incurred
by theAGENT in connection with the preparation and negotiation of this
AMENDMENT.

 

2



--------------------------------------------------------------------------------

Section 6. Delivery by Telecopier. This AMENDMENT may be delivered by telecopier
and a facsimile of any party’s signature hereto shall constitute an original
signature for all purposes.

Section 7. Counterparts. This AMENDMENT may be executed in counterparts each of
which shall be binding upon the signatories but all of which shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties have executed this AMENDMENT with the specific
intention of creating a document under seal.

 

BORROWERS:   DOVER MOTORSPORTS, INC.,   A Delaware Corporation   By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  
DOVER INTERNATIONAL SPEEDWAY, INC., A Delaware Corporation   By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  
GATEWAY INTERNATIONAL   MOTORSPORTS CORPORATION,   An Illinois Corporation   By:
 

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  
GATEWAY INTERNATIONAL SERVICES CORPORATION, An Illinois Corporation By:  

/s/ Tony R. Evans

  (SEAL) Name:   Tony R. Evans   Title:   Treasurer & Secretary  

 

3



--------------------------------------------------------------------------------

BORROWERS (cont.):   MEMPHIS INTERNATIONAL MOTORSPORTS CORPORATION, A Tennessee
Corporation By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  
M&N SERVICES CORP.,   A Tennessee Corporation   By:  

/s/ Tony R. Evans

  (SEAL) Name:   Tony R. Evans   Title:   Treasurer & Secretary   NASHVILLE
SPEEDWAY USA, INC., A Tennessee Corporation   By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  
AGENT:   MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY, A Maryland Banking
Corporation By:  

/s/ C. Douglas Sawyer

  (SEAL) Name:   C. Douglas Sawyer   Title:   Senior Vice President  

 

4



--------------------------------------------------------------------------------

LENDERS:   WILMINGTON TRUST COMPANY By:  

/s/ Michael B. Gast

  (SEAL) Name:   Michael B. Gast   Title:   Vice President   MERCANTILE-SAFE
DEPOSIT AND TRUST COMPANY By:  

/s/ C. Douglas Sawyer

  (SEAL) Name:   C. Douglas Sawyer   Title:   Senior Vice President   WILMINGTON
SAVINGS FUND SOCIETY, FSB By:  

/s/ M. Scott Baylis

  (SEAL) Name:   M. Scott Baylis   Title:   Senior Vice President   PNC BANK,
DELAWARE By:  

/s/ Warren C. Engle

  (SEAL) Name:   Warren C. Engle   Title:   Senior Vice President   ISSUING
BANK:   MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY By:  

/s/ C. Douglas Sawyer

  (SEAL) Name:   C. Douglas Sawyer   Title:   Senior Vice President  

 

5